Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 Javier Jaimes, Appellant                               Appeal from the County Court at Law No. 2
                                                        of Travis County, Texas (Tr. Ct. No. C-1-
 No. 06-15-00079-CV         v.                          CV-15-005652).       Opinion delivered by
                                                        Chief Justice Morriss, Justice Moseley and
 Zenaw Mersha, Appellee                                 Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Javier Jaimes, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.




                                                       RENDERED MAY 6, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk